Per Curiam.

The Recorder of the city of .New-YorJc had no jurisdiction whatever to grant these orders. The time allowed by the Court was one of the conditions on which we granted the defendants leave to amend their pleas, when judgment was given for the plaintiff, on the demurrer. It was res judicata. The Recorder had no power or authority to vary the judgment of this Court. His orders, therefore, were null and void; and we grant the motion to vacate them 5 and we give the defendants forty days, from the end of the *126present term, to plead anew, upon the terms and conditions 0f ru¡e jn January term last, without costs on either side.
Rule accordingly.